Title: From John Adams to Joseph Gardoqui & Sons, 24 January 1780
From: Adams, John
To: Gardoqui, Joseph, & Sons (business)


     
      Gentlemen
      Bayonne Jany. 24. 1780
     
     I have but just Time to inform you by the Return of our Guide, that We all arrived in safety and in rather better Health than When We took our Leave of you, at this Place, last night. After 8 or 9 Leagues of bad Way, We found the Roads excellent, and the Accommodations at the Taverns all the Way, very comfortable. I assure you We discovered two or three fine Chimneys, besides that which you mentioned to Us, which contributed not a little to our Health and Comfort.
     We were all much pleased with the Appearance of the Country through Biscay and Guipuscoa, the Houses Seeming commodious, and properly distributed about upon the Farms, instead of appearing in little Villages of Mud Walls mouldering into Ruins. We could not help reflecting that Liberty produces similar Effects, upon the Happiness of human Kind wherever you find it.
     Mr. Dana, Mr. Thaxter and Mr. Allen, with all the Children join with me in presenting to your House, our most sincere Thanks for the Thousand Civilities and the essential assistance We received at Bilboa. I have the Hono
     Our Guide and his People, behaved extreamly well, and did everything in their Power for our Accommodation. I have the Honour to be with much Respect and Esteem, Gentn. your most obligd & obedient sert
    